EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lei Guo on 7/15/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
	An electrochemical device, comprising:
a cathode layer;
an anode layer; and
an electrolyte layer disposed between the cathode layer and the anode layer, 
wherein the cathode layer comprises: 
a mixture including an ionic conductor material and an electronic conductor material, wherein the electronic conductor material comprises a spinel, a perovskite, a lanthanum strontium manganite, or a combination thereof; 
a median surface diffusion length (Ls) greater than 0.33 microns and less than 0.57 microns, wherein surface diffusion length (Ls) refers to half of a length of an interface between a pore and the electronic conductor material; and
a ratio (Vi/Ve) of a volume of the ionic conductive material (Vi) to a volume of the electronic conductor material (Ve) of at least 1.3.


Claim 9 is amended to recite:
The electrochemical device of claim 12, wherein the cathode layer comprises a mean boundary layer length (lδ), wherein a ratio of Ls to lδ is greater than 1.1 and at most 3.0

Claim 14 is amended to recite:
An electrochemical device, comprising:
a cathode layer, 
an anode layer; and
an electrolyte layer disposed between the cathode layer and the anode layer,
wherein the cathode layer comprises: 
a mixture including an ionic conductor material and an electronic conductor material, wherein the electronic conductor material comprises a spinel, a perovskite, a lanthanum strontium manganite, or a combination thereof; 
a median surface diffusion length (Ls) and a mean boundary layer length (lδ), wherein a ratio of Ls to lδ is greater than 1.1 and at most 3.0, wherein surface diffusion length (Ls) refers to half of a length of an interface between a pore and the electronic conductor material; and
ratio of (Vi/Ve) of a volume of the ionic conductor material (Vi) to a volume of the electronic conductor material (Ve) of at least 1.3.

The following is an examiner’s statement of reasons for allowance: the amendment filed 5/23/22 obviates the art rejections of 3/21/22 as stated in the Advisory Action mailed 6/2/22. However, an updated search yields a particularly relevant reference: Chiang ‘884. Chiang discloses a cathode layer with a diffusion length in the range claimed (paragraph 129). And the Mohanram ‘531 reference could still be utilized for means and motivation for the ratio of ionic conductive material to electronic conductor material. After discussion with Applicant, the above amendment is provided to obviate such a rejection. First, by stating that the electronic conductor is a spinel, a perovskite, a lanthanum strontium manganite, or a combination thereof, the possible materials and the manner in which the battery would operate are narrowed. Second, by defining the surface diffusion length as half of a length of an interface between a pore and the electronic conductor material, the Lithium ion material of Chiang no longer teaches the same physical characteristics. Thus the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725